Citation Nr: 1113729	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  07-27 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

1.  Whether the October 2005 rating decision which denied service connection for temporomandibular joint syndrome (TMJ), and right shoulder impingement and degenerative joint disease, is final.

2.  Entitlement to service connection for residuals of a jaw injury to include temporomandibular joint syndrome (TMJ).

3.  Entitlement to service connection for right shoulder impingement and degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from July 1972 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2007 and April 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The issues of service connection for right shoulder impingement and degenerative joint disease, and TMJ are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The appellant presented new and material evidence prior to the expiration of the one year appeal period after the promulgation of the October 2005 rating decision; the RO did not act on the evidence and therefore finality did not attach.


CONCLUSION OF LAW

The October 2005 rating decision which denied service connection for temporomandibular joint syndrome (TMJ) and right shoulder impingement and degenerative joint disease, is not final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b); King v. Shinseki, 23 Vet. App. 464 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  In addition, VA must also request that the claimant provide any evidence in the claimant's possession that pertains to the claim.

In Dela Cruz v. Principi, 15 Vet. App. 143 (2001), the Court held that the enactment of the VCAA does not affect matters on appeal when the question is one limited to statutory interpretation.  See also Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).  Because the law and not the evidence is dispositive in the instant case, additional factual development would have no bearing in the ultimate outcome.  Accordingly, VCAA can have no effect on this appeal.  See Dela Cruz, supra; see also Manson v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable "because the law as mandated by statute and not the evidence is dispositive of the claim.")




Legal Criteria and Analysis

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Court recently held in King v. Shinseki, 23 Vet. App. 464 (2010), that "if new and material evidence is received within one year after the date of mailing of an RO decision, it may be 'considered as having been filed in connection with the claim which was pending at the beginning of the appeal period' that prevents an initial determination from becoming final.  38 C.F.R. § 3.156(b) (2009); see Young v. Shinseki, 22 Vet.App. 461, 466 (2009); see also Muehl v. West, 13 Vet.App. 159, 161 (1999) (holding that records constituting new and material evidence received within one year after RO decision rendered RO decision nonfinal)."  See also, 38 C.F.R. § 3.160(c) (2010) ("pending claim" is "[a]n application, formal or informal, which has not been finally adjudicated"); see also Ingram v. Nicholson, 21 Vet.App. 232, 240 (2007) ("[A] claim remains pending-even for years-if the Secretary fails to act on a claim before him."). 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In the instant case, an October 2005 rating decision denied service connection for TMJ and right shoulder impingement and degenerative joint disease.  In regards to the TMJ, the RO found that while there was evidence of a diagnosis of TMJ and of an injury to the left jaw in service, there was no evidence of a nexus to a disease or injury in service.  In regards to the right shoulder, the RO found that while service records showed he injured his right shoulder in service, post-service treatment records showed he injured his right shoulder in a post-service job injury and there was no nexus between the current right shoulder disability and service.  The appellant was informed of the decision in November 2005.

In June 2006, the appellant submitted a VA Form 21-526 claiming service connection for TMJ and a right shoulder disability together with additional evidence in the form of private medical treatment records.  The RO issued a rating decision in February 2007 finding no new and material evidence had been submitted to reopen the claim and continued to deny service connection.  The Board notes that the RO readjudicated the claim in a rating decision of February 2007.  The RO found that new and material evidence had not been submitted.  This was not legally incorrect in light of 38 C.F.R. §§ 3.104, 3.156(b).  In essence, the February 2007 rating decision amended the October 2005 rating decision.  

In August 2007, the appellant filed a VA Form 9, appeal to the Board.  To ensure the claim has been properly developed procedurally and adjudicated, the Board must determine whether the October 2005 rating decision was final or whether finality did not attach to that decision.  

The additional evidence submitted in June 2006 was received prior to the expiration of the one year appeal period, indeed it was submitted just seven months after the notification letter, therefore, if the evidence is new and material to the issue at hand and the RO did not act on it, the claim remained pending, and finality would not attach to the October 2005 rating decision.  King, supra.  

With regard to the claim for TMJ, in the VA Form 21-526 submitted in June 2006 the appellant stated he was being treated for TMJ through the present.  The appellant's assertion is new and material evidence.  In essence, by stating that he continued to be treated for TMJ, the appellant is asserting continuity of symptomatology and the existence of TMJ.  As the basis of the October 2005 denial was that there was no TMJ disability, the appellant's assertions are relevant to the claim, relate to an unestablished fact necessary to substantiate the claim and raise a reasonable possibility of substantiating the claim.  

In regard to the claim for service connection for right shoulder impingement and degenerative joint disease, the Board notes that at the time of the prior denial, there was evidence of an injury of the right shoulder in service.  Indeed, service treatment records showed that in December 1972, the appellant was seen for treatment of a right shoulder injury at which time he was diagnosed with soft tissue trauma with possible subluxation injury corrected spontaneously.  At the time of the October 2005 there was also evidence of a post-service injury to the right shoulder, and diagnosis of and treatment for impingement and degenerative joint disease of the right shoulder.  However, there was no evidence of a nexus to service.  Thereafter the appellant introduced evidence of a nexus to service in the form of private chiropractor's letters of July 2007 and August 2007 which state that the appellant's right shoulder disability is more probable than not related to his injuries in the military.  This evidence is relevant and probative to the issue at hand.  The evidence if accepted as true, cures an evidentiary defect that existed at the time of the prior decision.  Based upon the reason for the prior denial, the additional evidence is new and material and therefore, the October 2005 rating decision remained pending.  

Accordingly, the Board finds that the October 2005 rating decision, as amended by the February 2007 decision was not final and the claim remained pending.


ORDER

The October 2005 rating decision which denied service connection for temporomandibular joint syndrome (TMJ) and right shoulder impingement and degenerative joint disease, is not final.





REMAND

In the decision above, the Board has found that the October 2005 rating decision which denied service connection for TMJ and right shoulder impingement and degenerative joint disease is not final and the claim has remained pending.  Therefore, the issue is not whether new and material evidence has been submitted to reopen the claim, but rather whether service connection can be established.  

However, the Board notes that the RO has adjudicated the claim as a new and material claim.  Indeed, the RO provided a VCAA letter to the appellant in June 2006 providing the appellant with the standard on how to reopen a finally adjudicated claim.  Moreover, the Statement of the Case (SOC) of July 2007 and the Supplemental Statement of the Case (SSOC) of August 2009, both addressed the issue as one of new and material evidence assuming that the October 2005 rating decision was final.  However, this was the wrong standard, as the claim was still pending after the October 2005 rating decision.  Therefore, the appellant was not properly informed of the evidence needed to substantiate his claim.  On remand, the RO should issue a SOC adjudicating the issue in first instance and properly informing the appellant of the evidence needed to substantiate his claim.  

The Board further notes that in August 2009, the appellant stated he was still being treated for the claimed disabilities at the VA.  The most recent VA treatment records associated with the claim file are form November 2007.  VA treatment records after November 2007 must be obtained and associated with the claim file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all VA outpatient treatment records for treatment of TMJ and a right shoulder disability from November 2007 to the present and associate them with the claim file.

2.  The AOJ should schedule the appellant for VA examination(s).  The examiner should confirm the presence of TMJ and right shoulder pathology and determine whether there is a relationship to service.

3.  After the above development has been completed, issue the appellant a SOC as to the issues of entitlement to service connection for residuals of a left jaw injury, to include TMJ, and right shoulder impingement and degenerative joint disease.  The appellant and his representative must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


